—In an action by a wife against her husband and his father to set aside a. conveyance of real property and the transfer of certain bonds and money as fraudulent, and for damages and other incidental relief, order directing examination before trial of the appellant as an adverse party modified on the law and the facts to the extent that the examination is limited to the period during the years 1946 and 1947. As so modified, the order insofar as appealed from, is affirmed, without costs, the examination to proceed on five days’ notice. No opinion. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.